Exhibit 10.2

 

GENOMIC HEALTH, INC. EXECUTIVE CASH BONUS PLAN

 

1.  Purpose.

 

The purpose of the Genomic Health, Inc. Executive Cash Bonus Plan (the “Plan”)
is to provide a link between compensation and performance, to motivate
participants to achieve corporate performance objectives, and to attract,
motivate, reward and retain the individuals who are part of the senior executive
staff of Genomic Health, Inc. (the “Company”).  Under the Plan, a participant
may be awarded a performance bonus, described in Section 4 hereof, which is
intended to constitute “performance-based compensation” within the meaning of
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”). 
No bonuses shall be payable under this Plan unless and until the Plan is
approved by the Company’s stockholders.

 

2.  Eligibility.

 

Those individuals who are part of the senior executive staff as designated by
the Compensation Committee of the Board of Directors of the Company (the
“Compensation Committee”) shall be eligible to participate in the Plan
(collectively, the “Executives”).  No person is automatically entitled to
participate in the Plan in any performance period, or portion thereof. 
Participation in the Plan during any performance period, or portion thereof,
does not entitle a participant to participate in the Plan or any similar plan in
the future.

 

3.  Administration of the Plan.

 

The Plan shall be administered by the Compensation Committee, which shall
consist of at least two independent directors of the Company who satisfy the
requirements of Section 162(m) of the Code.  The Compensation Committee shall
have the sole discretion and authority to:

 

(i)                                     administer and interpret the Plan in
accordance with Section 162(m) of the Code as appropriate;

 

(ii)                                  prescribe the terms and conditions of any
awards granted under the Plan;

 

(iii)                               adopt rules and guidelines for the
administration of the Plan that are consistent with the Plan; and

 

(iv)                              interpret, amend or revoke any such rules and
guidelines.

 

The decisions of the Compensation Committee shall in every case be final and
binding on all persons having an interest in the Plan.

 

4. Performance Bonus Amounts.

 

For each performance period, which may comprise one or more fiscal years or
portion(s) thereof, or such other period specified by the Compensation
Committee, the performance bonus amount payable to each Executive under this
Section 4 is intended to constitute performance-based compensation for purposes
of Section 162(m) of the Code and shall be based on a target bonus, in turn
based on one or more relevant performance criteria and the extent to which
targets

 

--------------------------------------------------------------------------------


 

identified for such criteria are realized.  The Compensation Committee shall,
for each performance period, approve the target bonus amount for each Executive,
the relevant performance criteria, the respective targets for such criteria, and
the bonus amounts payable depending upon if and the extent to which such targets
are realized, in accordance with the following rules:

 

(i) The relevant performance criteria shall include (a) cash flow (including
operating cash flow), (b) earnings per share, (c) earnings before any
combination of interest, taxes, depreciation or amortization, (d) return on
equity, (e) total stockholder return, (f) share price performance, (g) return on
capital, (h) return on assets or net assets, (i) revenue, (j) income or net
income, (k) operating income or net operating income, (l) operating profit or
net operating profit, (m) operating margin or profit margin, (n) return on
operating revenue, (o) return on invested capital, (p) market segment shares,
(q) costs, (r) expenses, (s) achievement of target levels of discovery and/or
development of products or services, including but not limited to research or
regulatory achievements, (t) third party coverage and/or reimbursement
objectives, (u) test volume metrics, (v) objective customer indicators
(including, without limitation, customer satisfaction), (w) improvements in
productivity, (x) attainment of objective operating goals, or (y) objective
employee metrics, any of which may be measured either individually,
alternatively or in any combination, applied to either the individual, the
Company as a whole or to a business unit or subsidiary of the Company, either
individually, alternatively or in any combination, and measured either annually
or cumulatively over a period of years, or on the basis of any other specified
period, on an absolute basis or relative to a pre-established target, to
previous years’ results or to a designated comparison group or index, and
subject to specified adjustments, in each case as specified by the Compensation
Committee when it identifies the selected performance criteria.

 

(ii) Unless specified otherwise by the Compensation Committee at the time the
performance goals are established or otherwise within the time limit prescribed
by Section 162(m) of the Code, the Compensation Committee shall appropriately
adjust the method of evaluating performance under a performance criterion for a
performance period as follows: (i) to exclude asset write-downs, (ii) to exclude
litigation or claim judgments or settlements, (iii) to exclude the effect of
changes in tax law, accounting principles or other such laws or provisions
affecting reported results, (iv) to exclude accruals for reorganization and
restructuring programs, (v) to exclude any extraordinary nonrecurring items as
determined under generally accepted accounting principles and/or described in
managements’ discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to stockholders for the
applicable year, (vi) to exclude the dilutive and/or accretive effects of
acquisitions or joint ventures, (vii) to assume that any business divested by
the Company achieved performance objectives at targeted levels during the
balance of a performance period following such divestiture, (viii) to exclude
the effect of any change in the outstanding shares of common stock of the
Company by reason of any stock dividend or split, stock repurchase,
reorganization, recapitalization, merger, consolidation, spin-off, combination
or exchange of shares or other similar corporate change, or any distributions to
common stockholders other than regular cash dividends, (ix) to exclude the
effects of stock based compensation; and (x) to exclude costs incurred in
connection with potential acquisitions or divestitures that are required to be
expensed under generally accepted accounting principles, in each case in
compliance with Section 162(m).

 

2

--------------------------------------------------------------------------------


 

(iii) As determined by the Compensation Committee, any given performance
criterion may be measured over all or part of the performance period.  The
Compensation Committee must identify in writing within ninety (90) days after
the beginning of the performance period (or, if earlier, on or before the date
which represents 25% of the total number of days in the performance period), and
while the outcome of the performance criterion is substantially uncertain, the
target bonus, the selected performance criteria and the targets applicable to
such period.

 

(iv) The Compensation Committee may in its discretion direct that any
performance bonus be reduced below the amount as calculated above.  Further, the
Compensation Committee may in its discretion increase the amount of compensation
otherwise payable to any Executive upon satisfaction of the designated targets
if such Executive would not be covered by Section 162(m) of the Code. 
Notwithstanding the foregoing, the maximum aggregate amount payable under this
Plan to any Executive in any fiscal year as a performance bonus shall be
$5,000,000.

 

5.  The Payment of Bonuses.

 

No later than two and one-half months following the completion of the
performance period, and prior to payment of the bonus, the Compensation
Committee shall determine and certify in writing the extent to which the
performance criteria and targets have been satisfied as required by
Section 162(m) of the Code for the performance period.  Bonuses shall be paid as
soon as practicable following the end of such performance period, as the case
may be, and such certification, and in no event later than two and one-half
months following the completion of the performance period.

 

6.  Termination of Employment.

 

In order to earn a bonus for a performance period, the Executive must be
employed by the Company or its subsidiaries through the date that the bonus
payments are distributed for the performance period.  If an Executive would
otherwise be entitled to payment of a bonus award under Section 4 of the Plan,
but terminates employment with the Company or its subsidiaries prior to the end
of the performance period for any reason (whether voluntary or involuntary), the
Executive shall not earn any portion of the award under the Plan for that
performance period, provided that the Compensation Committee shall have
discretion to provide for payment of a pro rata portion of any otherwise earned
award (based on the number of days employed during the performance period) in
appropriate circumstances.

 

7.  Amendment and Termination.

 

The Compensation Committee may terminate the Plan at any time, for any and no
reason, and may also amend the Plan in order to reduce the amount of any
Executive’s bonus payments at any time, for any or no reason.

 

8.  Section 409A of the Code.

 

To the extent applicable, it is intended that this Plan and any awards granted
hereunder either be exempt from the requirements of, or else comply with the
requirements of,

 

3

--------------------------------------------------------------------------------


 

Section 409A of the Code and any related regulations or other guidance
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service. Any provision that would cause any award
granted hereunder to incur additional taxes under Section 409A of the Code shall
have no force or effect until amended to comply with Section 409A of the Code,
which amendment may be retroactive to the extent permitted by Section 409A of
the Code.

 

9.  Recoupment.

 

Notwithstanding any other provision herein, any recoupment or “clawback”
policies adopted by the Compensation Committee pursuant to Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act or other applicable
law shall apply to the awards granted hereunder to the extent the Compensation
Committee provides at the time the policy is adopted.

 

10.  No Right to Employment, Reelection or Continued Service.

 

Nothing in this Plan or a bonus granted hereunder shall interfere with or limit
in any way the right of the Company to terminate any participant’s employment,
service on the Board of Directors or service for the Company or any subsidiary
thereof at any time or for any reason not prohibited by law, nor shall this Plan
or a bonus granted hereunder itself confer upon any participant any right to
continue his or her employment or service for any specified period of time. 
Neither a bonus awarded hereunder nor any benefits arising under this Plan shall
constitute an employment contract with the Company.

 

11.  Unfunded Plan.

 

The Plan is intended to be an unfunded plan.  Participants are and shall at all
times be general creditors of the Company with respect to their bonus awards, if
any. If the Compensation Committee or the Company chooses to set aside funds in
a trust or otherwise for the payment of bonuses under the Plan, such funds shall
at all times be subject to the claims of the creditors of the Company in the
event of its bankruptcy or insolvency.

 

4

--------------------------------------------------------------------------------